DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  line 4, “the two outer layers” should read - - the two outer layer of the at least three layers - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the instant case:
Claims 1, 17 and 18 recite the broad recitation “wind turbine gearbox,” and the claim also recites “in particular a planetary gearbox” which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “a layer thickness of between 0.5 mm and 1.5 mm,” and the claim also recites “in particular 0.8 mm and 1.2 mm” which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “an averaged roughness depth Rz of between 0.1 µm and 3.2 µm,” and the claim also recites “in particular between 0.5 µm and 1.6 µm” which is the narrower statement of the range/limitation.
Claim 19 recites the broad recitation “a layer thickness of between 1 mm and 5 mm,” and the claim also recites “in particular 1.5 mm and 3 mm” which is the narrower statement of the range/limitation.
Claim 19 further recites the broad recitation “a layer thickness of between 0.5 mm and 1.5 mm,” and the claim also recites “in particular 0.8 mm and 1.2 mm” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Dinter et al. USPGPUB 20120108380.
Claims 1, 10 and 17, Dinter discloses a wind turbine (Abstract) having a rotor and a generator wherein a wind turbine gearbox, in particular planetary gearbox (Fig. 1), which is operatively connected to the rotor and the generator is arranged between the rotor and the generator (the rotor and generator and the arrangement thereof are not shown, but are inherent to the structure of a wind turbine), the wind turbine gearbox having at least one gear 5 which is mounted on an axle (shaft 104 – Fig. 2), wherein a sliding surface (formed on sleeve 108) is arranged between the gear and the axle or between the axle and an axle holder (carrier cheek 106), wherein the sliding surface is arranged on at least one layer (sleeve 108) of a clad (“roll-bonded” – [0041]) material made of a sliding bearing material ([0040]).
Claim 2, Dinter discloses the layer of the clad material being applied directly to an outer shell surface of the axle ([0023]).
Claim 4, Dinter (Fig. 9) discloses the layer (sleeve 208) of the clad material being applied directly to an inner shell surface of a bore of the gear ([0033]).  
Claim 13, Dinter discloses the clad material consisting of or comprising a material selected from a group comprising aluminum base alloys, tin base alloys, bronze base alloys, brass base alloys ([0040]).
Claim 14, Dinter discloses the clad material consisting of or comprising a material which comprises at least two materials selected from a group comprising aluminum, tin, bronze, brass ([0040]).
Claim 18, Dinter discloses a method for producing a wind turbine gearbox, in particular planetary gearbox, having at least one gear 5 which is mounted on an axle 104, wherein a sliding surface is arranged between the gear and the axle, wherein the method comprises the following steps: providing the gear or the axle or a sliding bearing bushing; cladding  of a sliding bearing material  and with that, depositing a layer of a clad material directly onto the gear or the axle or a sliding bearing ([0040] and [0041]); forming the sliding surface on the layer (inherent to a slide bearing).

Allowable Subject Matter
Claims 3, 5 – 9, 11, 12, 15, 16, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656